Citation Nr: 0604243	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-15 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant had recognized service from January 1942 to 
April 1942 and from November 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In a June 2005 decision, the Board denied the veteran's 
appeal for service connection for peptic ulcer disease and 
remanded his claim for eligibility for non-service-connected 
pension benefits.  While the purpose of that remand was met, 
as explained below, because of a recent decision of the 
United States Court of Appeals for Veterans Claims (Court), 
this case must be remanded again to ensure due process of 
law. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); § 
3.203(c) (requiring service department verification of 
service where documentation is not available).  However, in 
Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court noted 
an apparent conflict between 38 C.F.R. § 3.41, requiring that 
for Philippine service the period of active service will be 
from the date certified by the Armed Forces, and § 3.203(a), 
allowing a claimant to show service by submitting documents 
without verification from the appropriate service department.   

In light of Pelea, supra, the Board finds that the 
notification in this case is insufficient.  In that regard, 
the appellant should be provided information as to what VA 
considers to be "acceptable evidence" of qualifying military 
service, and should be notified of the reasons why the 
evidence he has submitted is or is not adequate for purposes 
of showing qualifying service.  All other directives of Pelea 
should be followed.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) must:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

As noted above, the appellant should be 
provided information as to what VA 
considers to be "acceptable evidence" of 
qualifying military service, and should 
be notified of the reasons why the 
evidence he has submitted is or is not 
adequate for purposes of showing 
qualifying service.  See 38 C.F.R. § 
3.203.  All other directives of Pelea 
should be followed.

2.  The AMC/RO should then readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC should contain citation to 38 C.F.R. 
§§ 3.41 and 3.203.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


